Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heraud (US 2020/0064777).
With regard to claim 1 Heraud discloses an escape lever comprising: a pallet fork (9); a pallet staff (11) that is a pivot of the pallet fork and passes through the pallet fork (figure 1); and a pallet (15) that contacts a locking corner of an escape wheel (3) in an unlocking period in which the escape wheel is freed to move, has a locking surface shaped so that a draw angle formed by a normal to the contact point with the locking corner (figure 4), and a line through the contact point and an axis of the pallet staff, remains constant during the unlocking period (figures 4 and 7; claims 1, 4), and is formed in unison with the pallet fork (figure 1).

With regard to claim 2 Heraud discloses the escape lever described in claim 1, wherein: the shape of the locking surface is curved (figure 1).



With regard to claim 6 Heraud discloses an escape lever comprising: a pallet fork (9) containing silicon (paragraph 69; figure 1); a pallet staff that is a pivot (11) of the pallet fork and passes through the pallet fork (figure 1); and a pallet that contacts a locking corner of an escape wheel in an unlocking period in which the escape wheel is freed to move, has a locking surface with a curved shape (figure 1), and a pallet formed in unison with the pallet fork (figure 1).

With regard to claim 7 Heraud discloses a movement comprising the escape lever described in claim 6 (claim 8).

With regard to claim 8 Heraud discloses a timepiece comprising the movement described in claim 7 (claim 9).

With regard to claim 9 Heraud discloses a movement comprising the escape lever described in claim 1 (figure 1).

With regard to claim 10 Heraud discloses a timepiece comprising the movement described in claim 9 (claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heraud (US 2020/0064777).

With regard to claim 3 Heraud discloses the escape lever described in claim 1, wherein: the pallet includes an entrance pallet and an exit pallet (13, 15 figure 1); the locking surface includes an entrance-pallet side locking surface disposed to the entrance pallet (figure 1), and an exit-pallet side locking surface disposed to the exit pallet (figure 1).
Heraud discloses the entry pallet having a constant draw angle but not both and thus Heraud does not address the claim language: the entrance-pallet side locking surface and exit-pallet side locking surface are shaped so the draw angle remains constant.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Heraud’s system such that the exit pallet locking surface are shaped so the draw angle remains constant, as taught in part by Heraud’s design of the entry pallet side. The reason for doing so would have been to provide even application of torque. Heraud addresses the more acute nature of the forces applicable to the entry side pallet, but the mater of torque application is present in the exit side as well. The only difference being in degree of sensitivity. One skilled in the art would have recognized that Heraud’s design can be beneficially applied to both pallets for the reasons set forth by Heraud. 

With regard to claim 4 Heraud discloses the escape lever described in claim 3, wherein: the shape of the entrance-pallet side locking surface and the exit-pallet side locking surface is curved (figure 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2-25-2022
/SEAN KAYES/Primary Examiner, Art Unit 2844